UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1136



BASIL F. GRAHAM,

                                              Plaintiff - Appellant,

          versus


FREDERICK P. STAMP, JR., Honorable, Chief
Judge, United States District Court for the
Northern District of West Virginia,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Irene M. Keeley, District
Judge. (CA-99-3-5)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before LUTTIG and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Basil F. Graham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

civil complaint as frivolous under 28 U.S.C.A. § 1915(e)(2)(B)

(West Supp. 1998).   We have reviewed the record and the district

court’s opinion and find that this appeal is frivolous. According-

ly, we dismiss the appeal on the reasoning of the district court.

See Graham v. Stamp, No. CA-99-3-5 (N.D.W. Va. Jan. 12, 1999).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2